United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                 UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                 August 8, 2003

                                                       Charles R. Fulbruge III
                                                               Clerk
                           No. 02-41271
                         Summary Calendar


                          RUSTY REEDER,

                                              Plaintiff-Appellant,

                              versus

  THE PARIS NEWS; JEFF JONES, Corporal, Police Officer, City of
   Paris; UP WHITE, Manager, Social Security Administration; UP
      SUPERVILLE, Judge, Lamar County Court; CITY OF PARIS,

                                             Defendants-Appellees.


          Appeal from the United States District Court
                for the Eastern District of Texas
                           (3:01-CV-33)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rusty Reeder appeals the dismissal of his pro se, in forma

pauperis 42 U.S.C. § 1983 action.   (Reeder’s motion to supplement

the record is DENIED.)

     Reeder first contends the Paris News violated his freedom of

speech by not publishing an article about him as he had requested.

By not addressing the dismissal of the Paris News because it was

not a state actor, Reeder has waived any challenge to this ruling.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Reeder next asserts that Corporal Jones told him he would be

arrested if he continued to stay in a park while displaying a sign

near a wedding, prompting Reeder to leave the park.              The disrict

court ruling that Reeder did not state a claim against Corporal

Jones is not plain error.     See Steadman v. Texas Rangers, 179 F.3d

360, 366 (5th Cir. 1999), cert. denied, 528 U.S. 1115 (2000);

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1429 (5th Cir.

1996)(en banc).

     Reeder contends the City of Paris “set [him] up to look like

a criminal or [a] mentally ill [person]” in order to discriminate

against him because of his religious beliefs.          Because Reeder did

not object to the magistrate judge’s report and recommendation that

the City’s FED. R. CIV. P. 12(b)(6) motion be granted, we review only

for plain error.       See id.   Reeder has not shown plain error,

because     Reeder’s   conclusional      allegations      that    the   City

discriminated against him based on his religion were insufficient

to   save   the   complaint   from    the   motion   to    dismiss.      See

Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th

Cir. 1993).

     Reeder maintains Judge Superville did not give him a jury

trial, did not order the Salvation Army to let him stay there,

barred him from going to the public library, denied him due

process, and violated his Eighth Amendment rights by not releasing


                                     2
him from the county jail.    By failing to address the dismissal

based on immunity, Reeder has waived any challenge to this ruling.

See Yohey, 985 F.2d at 224-25.

     Finally, Reeder asserts that the State of Texas violated his

Fourteenth Amendment rights because divorce violates church law.

The State was not named as a defendant, and Reeder’s claims against

it were   not the subject of a ruling by the district court.

Accordingly, we do not consider this contention.      See Vogel v.

Veneman, 276 F.3d 729, 734 (5th Cir. 2002).   For the same reasons,

we do not consider Reeder’s contention concerning Judge Lovett.

See id.

                                                      AFFIRMED




                                 3